It seems clear that dancing is a form of expression entitled to constitutional protection, and nudity alone does not cast otherwise protected material outside the mantle of theFirst Amendment. Schad v. Mt. Ephraim (1981), 452 U.S. 61, 66,101 S.Ct. 2176-2181, 68 L.Ed.2d 671, 678-679. Nudity, without more, is protected expression. New York v. Ferber (1982), 458 U.S. 747,765, 102 S.Ct. 3348, 3359, 73 L.Ed.2d 1113, 1128, fn. 18. Some of the obvious constitutional problems which arise upon any governmental curtailment of such protected expression are obviated when such curtailment is enacted as part of the state's regulatory scheme concerning the dispensing of alcoholic beverages.
In the upholding a New York statute, the United States Supreme Court said this about the state legislature:
"Pursuant to its power to regulate the sale of liquor within its boundaries, it has banned topless dancing in establishments granted a license to serve liquor. The State's power to ban the sale of alcoholic beverages entirely includes the lesser power to ban the sale of liquor on premises where topless dancing occurs." New York State Liquor Auth. v. Bellanca (1981),452 U.S. 714, 717, 101 S.Ct. 2599, 2601, 69 L.Ed.2d 357, 361.
Even if we were to assume that the establishment in question in this case was one in which alcoholic beverages are sold, the city of Lorain has no power to ban or otherwise restrict such sale. The narrowing process engaged in by the majority effectively limits the applicability of the ordinances to an area in which the city of Lorain has no authority.
For this reason, and on the authority of Doran v. Salem Inn,Inc. (1975), 422 U.S. 922, 95 S.Ct. 2561, 45 L.Ed.2d 648, I believe this court must reverse the convictions based upon the constitutional invalidity of the ordinances. *Page 416